Citation Nr: 0820658	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), in excess of 
30 percent disabling. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1948 to June 1950 and from October 1950 to December 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In a January 2005 decision, the Board granted the veteran's 
claim of entitlement to service connection for PTSD.  In a 
February 2005 decision, which implemented the Board's 
decision, the RO assigned an initial disability rating of 30 
percent, effective February 20, 2002.  

In March 2006, the RO received the veteran's claim of 
entitlement to an increased disability rating for service-
connected PTSD, in excess of 30 percent disabling.  The April 
2006 rating decision denied the veteran's claim.  The veteran 
disagreed with the April 2006 decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in August 2006.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, hypervigilance, irritability, 
outbursts of anger, intrusive thoughts, flashbacks, 
disturbances of mood and motivation, difficulty establishing 
effective work and social relationships, and suicidal 
thoughts.  There is no evidence of obsessional rituals, 
abnormal speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.

2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the Board 
finds that the criteria for an increased disability rating of 
50 percent, and no higher, for the veteran's PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411, 4.7 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating in excess of 
30 percent for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

With respect to the veteran's claim, VA has addressed all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 526 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that the claimant 
should provide any evidence in his possession that pertains 
to the claim.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
2006.  Specifically, the letter stated that VA would assist 
the veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the veteran that VA would make reasonable efforts to 
request such records.  Moreover, the March 2006 VCAA letter 
informed the veteran that VA would provide a medical 
examination if VA determined it was necessary to make a 
decision on his claim.  

The March 2006 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The March 2006 VCAA letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Accordingly, the record demonstrates that prior to the 
initial adjudication of the veteran's increased rating claim, 
the March 2006 letter satisfied the duty to notify provisions 
of Pelegrini II elements 2, 3, and 4.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio at 187; 
Pelegrini II, supra.  

Pursuant to the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in order to satisfy the first 
Pelegrini II element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test:  
1.	that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life;

2.	if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to 
a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect the worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant;

3.	the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from non-
compensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the 
symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; and

4.	the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.

See Vazquez-Flores, supra.  For the following reasons, the 
Board finds that either the elements of the Vazquez-Flores 
test have been met or that any error is not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such, it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  

The Secretary, therefore, has the burden to show that this 
error was not prejudicial to the veteran.  See Id. at 889.  
Lack of prejudicial harm may be demonstrated in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  See Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of the 
ways that error may be shown to be non-prejudicial.  See 
Sanders at 889.  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See Id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

Prior to the initial adjudication of the increased rating 
claim, the RO sent the veteran a March 2006 letter, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  The Board finds that the notice 
given, in addition to the questions directly asked and the 
responses provided by the veteran at the VA examination, 
indicate that he knew the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  Accordingly, as the Board finds 
the veteran had actual knowledge of the requirement, any 
failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores, supra.

As to the second element, the Board recognizes that the 
veteran is service-connected for PTSD.  As will be discussed 
below, PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 
4.130 (2007).  This is the only Diagnostic Code used to rate 
this disability and it is not cross-referenced with any other 
Codes for the purposes of evaluation.  Further, there is no 
single measurement or test that is required to establish a 
higher rating.  On the contrary, entitlement to a higher 
disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life.  The Board finds that 
no more specific notice is required of VA and that any error 
in not providing the rating criteria is harmless.  See 
Vazquez-Flores, supra.

Regarding the third element, as indicated above, the Board 
recognizes that the veteran was provided inadequate notice 
regarding the schedular criteria and the Diagnostic Codes 
pursuant to Vazquez-Flores.  However, the veteran was 
provided with the schedular criteria as well as an 
explanation of disability rating determination in the 
Statement of the Case (SOC) dated July 2006.  Additionally, 
the veteran was provided a subsequent adjudication in October 
2006.  See SSOC, October 2006.  Further, the veteran's 
representative submitted a statement on the veteran's behalf, 
dated November 2006, in which he stated, "[w]e have no 
additional evidence to submit at this time and rest the 
appeal on the answer to the statement of the case and the 
evidence of record."  See Representative statement, November 
2006.  The Board therefore finds that the veteran was 
provided actual notice of the rating criteria.  See Sanders, 
supra.  Accordingly, the error in the third element of 
Vazquez-Flores notice is not prejudicial.  

As to the fourth element, the January 2007 letter provided 
notice of the types of evidence, both medical and lay, 
including employment records and witness statements that 
could be submitted in support of the veteran's claim.  The RO 
did fail to re-adjudicate the claim following the issuance of 
the January 2007 letter.  While Pelegrini II appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, the Board finds the 
veteran has not been prejudiced by any mistiming of the VCAA 
notice.  In particular, the veteran's representative, who is 
undoubtedly aware of the kinds of evidence needed to 
substantiate the veteran's claim, submitted a statement to 
the RO dated November 2006, in which he stated, "[w]e have 
no additional evidence to submit at this time and rest the 
appeal on the answer to the statement of the case and the 
evidence of record."  The result of a re-adjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  A remand 
would be utterly useless.  Accordingly, the Board finds that 
there is no prejudice to the veteran.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007).  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that VA has discharged its duty to notify.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, copies of his service treatment 
records, as well as, VA and private treatment records.  The 
veteran was afforded a VA examination in April 2006.  The 
report of this examination reflects that the examining 
physician reviewed the veteran's past treatment history, 
recorded his current complaints, conducted appropriate 
examinations, and rendered diagnoses and opinions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative and has declined the option of a personal 
hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2007).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.
30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Mittleider concerns

The veteran's treatment history indicates that in addition to 
PTSD, he was previously diagnosed with depressive disorder, 
not otherwise specified (NOS), and anxiety disorder, NOS.  
See VA treatment record, April 2006.  Neither disorder is 
currently service-connected.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any such distinction 
regarding the veteran's mental health symptomatology, and it 
appears that such a distinction is impossible as a practical 
matter.  Accordingly, the Board will assume that all 
psychiatric symptomatology is attributed to PTSD.

Schedular rating

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms more appropriately warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

With respect to 'flattened affect,' in the April 2006 VA 
examination report, the examiner described the veteran's 
affect as 'abnormal,' stating specifically that the veteran's 
"[a]ffect and mood are abnormal with depressed mood which 
occurs near-continuous[ly]..."  Similarly, in a January 2006 
letter describing his December 2005 psychiatric examination 
of the veteran, Dr. W.R.R. stated, "[a]ffectively, he was 
extremely anxious and depressed."

With regard to the veteran's speech, the VA examiner did not 
note any abnormalities.  Consistently, the veteran's 
examination and treatment records demonstrated no evidence of 
'circumstantial, circumlocutory, or stereotyped speech.'  

Further, the April 2006 VA examination did not indicate that 
the veteran experienced panic attacks.  However, the April 
2006 VA examination report as well as the January 2006 letter 
from Dr. W.R.R., did document the veteran's regular intrusive 
thoughts and flashbacks relating to his traumatic experiences 
in Korea.  

The April 2006 VA examiner did not report abnormalities in 
the veteran's comprehension, memory, or judgment.  However, 
in his January 2006 letter, Dr. W.R.R. noted that there was 
"definite impairment of [the veteran's] concentration and 
attention span."  

The veteran's depression, irritability, and anger are 
repeatedly documented in his evaluation and treatment 
records.  Specifically, the April 2006 VA examiner noted that 
the veteran "is depressed most of the time...[has] frequent 
periods of unprovoked anger, and this is getting worse."  
Similarly, in his January 2006 letter, Dr. W.R.R. documented 
the veteran's persistent depression and "frequent periods of 
unprovoked anger."  He reported that the veteran is 
"extremely anxious and depressed... [he has] almost no energy 
or interests."

The Board notes that the veteran's social relationships have 
been significantly affected by his PTSD symptoms.  The April 
2006 VA examiner recognized the veteran's avoidance symptoms; 
specifically, "markedly diminished participation in 
activities, effort to avoid activities that arouse the event, 
and feelings of detachment or estrangement from others."  
The examiner concluded, "[h]e has difficulty establishing 
and maintaining effective work/school and social 
relationships because of the PTSD."  Similarly, Dr. W.R.R. 
noted the veteran's avoidance of people and quoted the 
veteran as saying, "I can't stand to be around anybody."  

The Board further notes that both the VA examiner and Dr. 
W.R.R. reported that the veteran's PTSD symptoms were 
worsening, specifically pointing to the veteran's heightened 
anxiety, severe depression, frequent outbursts of anger, and 
chronic sleep disturbance.  Also, the VA examiner described 
the veteran's prognosis as "poor," and Dr. W.R.R. noted his 
prognosis as "very poor."  

The Board additionally observes that the GAF score assigned 
in the April 2006 VA examination [50] is reflective of 
serious impairment due to PTSD.  
In short, the veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example impaired abstract thinking or judgment, panic 
attacks, difficulty understanding complex commands, or 
circumstantial, circumlocutory, or stereotyped speech.  
However, having all of the symptoms found in the schedular 
criteria is not required for a 50 percent rating to be 
assigned.  See 38 C.F.R. § 4.7 (2007).

After a thorough review of the evidence, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  Criteria for 
the assignment of a 50 percent rating, which have arguably 
been met or approximated, include impaired affect, 
increasingly severe disturbances of motivation and mood, and 
difficulty in establishing effective work and social 
relationships.  Accordingly, while resolving all reasonable 
doubt in the veteran's favor, the Board concludes that an 
increased rating to 50 percent is warranted based on the 
veteran's manifested PTSD symptomatology.  See 38 C.F.R. § 
4.7 (2007).

The Board also considered the assignment of a rating in 
excess of 50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment, which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

The Board recognizes that Dr. W.R.R.'s letter described the 
veteran as having "frequent suicidal thoughts."  However, 
there is no evidence of record indicating the veteran has 
obsessional rituals which interfere with routine activities, 
illogical, obscure, or irrelevant speech, or near-continuous 
panic or depression affecting the ability to function 
independently, or impaired impulse control.  Nor is there 
evidence of spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.

Moreover, a review of the medical evidence indicates that the 
veteran's psychiatric symptomatology centers on his 
depression, anxiety, chronic sleep impairment, impaired 
affect, hypervigilance, irritability, disturbances of mood 
and motivation, and difficulty establishing work and social 
relationships.  As detailed in the law and regulations 
section above, these symptoms are more congruent with the 
currently assigned 50 percent disability rating.

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The veteran 
himself does not appear to endorse the severe symptoms which 
are consistent with a 100 percent rating.

Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the symptomatology associated with the 
veteran's PTSD more closely approximates that which allows 
for the assignment of a 50 percent disability rating, and no 
higher, under 38 C.F.R. § 4.7 (2007).

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  After a careful review of the record the 
Board can find no evidence to support a finding that the 
veteran's PTSD was more or less severe during the appeal 
period.  The veteran has pointed to none.  Accordingly, the 
veteran is entitled to an increased rating of 50 percent for 
the time period of his appeal. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Neither the veteran nor his representative expressly raised 
the matter of the veteran's entitlement to an extraschedular 
rating.  The veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe 
than is reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the veteran and his representative have 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The veteran's social history indicates that he 
retired over fifteen years ago [due to a hip injury] after 
working at the same company for forty-years.  See VA medical 
examination, April 2006.  Further, the record does not show 
that the veteran has required frequent hospitalizations for 
his PTSD.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2007).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the assignment 
of a 50 percent disability rating, but no higher, for the 
veteran's service-connected PTSD.  To that extent, the appeal 
is allowed.   


ORDER

An increased disability rating of 50 percent, and no higher, 
is granted for PTSD, subject to controlling regulations 
applicable to the payment of monetary benefits.




____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


